Weltner, Justice.
Darrell Morris shot and killed Adrian Dixon with a handgun. He was convicted of malice murder and sentenced to life imprisonment.1
1. The evidence showed that Morris and Dixon argued over a sum of money that Dixon claimed Morris owed to him because of an illegal *252drug sale. Dixon had no weapon. Morris shot Dixon three times. He left the scene of the homicide and threw away the weapon. Two days later, Morris surrendered himself. He contended that he had killed Dixon in self-defense.
Decided June 8, 1990.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Michael J. Bowers, Attorney General, C. A. Benjamin Woolf, for appellee.
2. (a) Morris’ sole contention on appeal is the sufficiency of the evidence.
(b) The evidence is sufficient to permit a rational trier of fact to find Morris guilty of malice murder beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The homicide occurred on July 18, 1988, and Morris was indicted for murder on September 20, 1988. He was found guilty of malice murder on April 27, 1989, and was sentenced the same day. His motion for a new trial was filed May 18, 1989, and denied on February 20, 1990. A notice of appeal was filed on March 12, 1990. The appeal was docketed on March 28, 1990, and submitted without argument on May 11, 1990.